Title: To Thomas Jefferson from William F. Gray, 24 February 1825
From: Gray, William F.
To: Jefferson, Thomas


                        Sir,
                        
                            Fredericksburg
                            Feb. 24. 1825
                        
                    Enclosed I hand you copy of my acct. against you, which would have been rendered sooner, but for an intention of visiting Charlottesville & presenting it in person, which has been continually entertained and continually prevented by circumstances, during the past year.—You will now oblige me by remitting the Amt. ⅌ mail, at your convenience.The Reviews have been furnished to you during the past year, by Mr E. D. Withers.—I have again become agent for them, & will forward them to you in future. By this mail you will receive the North American Review for January. No. 81 of the Edinburg Review, has been recd from England by the American publishers, and will soon be ready for the subscribers. If there are any nos. of either of  those works, previous to the above nos. that you have not recd please to send me a Memo of them & I will forward them to you.—I also take the liberty of enclosing to you a prospectus of Motte-Breem’s work on Geography, which has no doubt already attracted your attention. I should be glad to have your order for a copy of it.very respectfully Your obt. Sert.
                        W. F. Gray
                    